Dismissed and Memorandum Opinion filed May 13, 2004








Dismissed and Memorandum Opinion filed May 13, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-00387-CV
____________
 
MICHAEL B. PAGE, INDIVIDUALLY AND
AS TRUSTEE FOR THE PAGE FAMILY TRUST, Appellant
 
V.
 
RENAISSANCE
WINDOWS & DOORS, INC., ANDERSEN WINDOWS INC., AND RENEWAL BY ANDERSEN
CORPORATION, Appellees
 

 
On Appeal from
County Civil Court at Law No. 2
 Harris County, Texas
Trial Court Cause No. 755,974
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 30, 2002.
On April 28, 2004, the parties filed an agreed motion to
dismiss the appeal and cross-appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.
PER CURIAM
Judgment
rendered and Memorandum Opinion filed May 13, 2004.
Panel consists
of Justices Yates, Anderson, and Hudson.